Title: To Benjamin Franklin from Heinrich Ehrenfried Luther, May 1765
From: Luther, Heinrich Ehrenfried
To: Franklin, Benjamin


Monsieur,
francfort le  Maÿ 1765.
Puisque M. Gmelin, Capt. au Service de Sa Majesté Britannique en Amerique part pour Londres, je l’ai prié de s’y informer aprez vous, et de vous assurer de mes respects, d’autant plus qu’il y a bien des années, que je n’ai rien de vous appris. Je crois en 1751 étoitce pour la derniere fois, vous récommandiez alors à Boston Mr. Joseph Crell, qui vouloit se charger des affaires de la Colonie, il revint aussi ici, et m’apporta au Nom de la Province des Lettres de Récommandation de Mr. Spencer Phips Vice gouverneur, Suivant lesquelles je lui assistois dans Son Entreprise, et Lui ai procuré en 1751. de même qu’en 1752. un petit transport de palatins. L’Année Suivante 1753 j’entretenois avec Mr. Waldo Brigad. Genl. une Correspondance très étenduë, celui-ci envoya Son fils ici, qui jouissoit pendant Six Mois de la table et du Logis gratis chez moi, il obtint aussi un petit transport d’Emigrants, parmis lesquels se trouvoit Mr. le Secretaire Knoechel, qui actuellement est domicilié à Nieuport à L’Isle rouge mais Mr. le Brigad. Genl. Waldo ne se contenta pas de ce transport, et par des faux rapports il se laissa persuader d’envoyer à Muiden [?] en hollande un Navire bien beaucoup plus grand, que le Nombre des Emigrants n’exigeoit. Ceci lui causa beaucoup d’Embarras et l’a mis par dessus dans des frais exorbitants, il voulut alors sans rime et sans raison m’imputer la faute, nous nous brouillames la dessus, et les Dépenses considérables que j’ai eu et fait pendant 3 années, pour la province et pour Mr. Waldo me sont encore duës. Oui je puis bien vous assurrer Monsieur qu’aiant depensé des Sommes pour le Bien de la province, il ne m’a pas encore êté restitué un Liard, pas même les ports de Lettres. Mr. Waldo m’offroit pourtant un Morceau de pays pour ÿ etablir une Colonie, mais il mourut dans cet Intervale, la Guerre survint, et tout resta dans une Crise. Il est malheureux pour moi d’avoir eu à faire à un homme dure et irraisonnable, qui est aussi cause que la province s’est retirée de moi, malgré les bonnes Idées qu’elle m’a toujours fait sentir à L’Egard des grands Services que je Lui ai rendû, et il seroit encore bien plus mal si on vouloit, payer ceux-ci avec ingratitude, d’autant plus que je ne scache qu’il y ait encore des personnes en vie qui se souviennent de moi, et qui peutêtre penseroient à une réconnoissance si on pourroit renouveller l’ancienne Entreprise, mais j’ignore tout a fait de quelle façon et sur quel pié m’y prendre puisque les addresses nécessaires m’y manquent. Ce pourquoi Monsieur je vous prie de m’assister avec vos bons Conseils dans cette Affaire, surtout parce qu’elle a pris Son Origine par vous, ayez aussi la Complaisance de la recommander à l’Occasion à Mrs. les Lords des plantations, cela est peu de Chose pour vous puisque vous occupé auprez de Sa Majesté etle parlement la place de Président de la Province de pensilvanie, et donnez moi S:v:p: les Instructions et Informations necessaires à ce Sujet. Je me flatte Monsieur que vous ne me refuserez pas ce Service comme un ancien bon ami, et comme un anglois raisonnable et génereux, qui ne peut pas régarder de Sang froid qu’un Etranger soit payé avec ingratitude pour toutes Ses peines et travaux, et qu’il lui doit toujours rester Raison à se plaindre d’une pareille Injustice. Vous me ferez l’honneur Monsieur de me répondre par le premier Courier, et de me découvrir vôtre facon de penser. Je vous souhaite une Continuation de la plus parfaite Santé, vous priant de me continuer vôtre Amitié, et d’être persuadé que si je puis vous être utile dans ces quartiers, je serai toujours prêt à vos ordres. Mr. le Capt. Gmelin est domicilié en nouvelle Ecosse, il cherche avec ses Associés à enrôler des Emigrants pour la Colonie, il a besoin de Conseils, je vous le recomande au mieux, et ai l’honneur d’être avec la plus parfaite Estime, Monsieur, Vôtre tres humble et tres obeissant Serviteur.
Luther
A Monsieur Franklin
 
Endorsed: Luther’s letter to Dr Franklyn 65
